Citation Nr: 1034961	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-28 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran's military service meets the threshold 
eligibility requirements for nonservice-connected pension 
benefits.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to 
November 1978 and April 1979 to July 1985.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2008 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the Veteran's 
claim for pension benefits.  The Veteran requested a Central 
Office Board hearing on his VA-Form 9, but later withdrew this 
request in a written statement dated in June 2010.

After the case was certified to the Board, the Veteran submitted 
additional medical evidence that had not been considered by the 
RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, 
however, as the evidence is not relevant to the issue of whether 
the Veteran's service meets the threshold requirements for 
nonservice-connected pension benefits.
  

FINDING OF FACT

The Veteran did not have active military service during a period 
of war.


CONCLUSION OF LAW

The Veteran's military service does not meet threshold 
eligibility requirements for nonservice-connected pension 
purposes. 38 U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.203, 3.314 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA nonservice-connected pension benefits are payable to a veteran 
who is permanently and totally disabled from a nonservice-
connected disability, which is not the result of willful 
misconduct, but only where the veteran has the requisite active 
wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 
3.314(b).  A veteran meets the service requirements of that 
section if he served in active military, naval, or air service 
(1) for ninety days or more during a period of war; (2) during a 
period of war and was discharged or released from service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended during a 
period of war; or (4) for an aggregate of ninety days or more in 
two or more separate periods of service during more than one 
period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The record demonstrates that the Veteran had active military 
service from August 1978 to November 1978 and April 1979 to July 
1985.  The Veteran does not contend otherwise.  This service 
shows that the Veteran did not serve during a period of war.  

The Vietnam era began on February 28, 1961 and ended on May 7, 
1975 in the case of a veteran who served in the Republic of 
Vietnam during that time; otherwise, August 5, 1964 to May 7, 
1975.  The Persian Gulf War began on August 2, 1990.  See 
38 C.F.R. § 3.3(f)(i).

As the Veteran did not have any military service during a period 
of war, he does not meet the threshold requirements for 
entitlement to nonservice-connected pension benefits.

The Board is not free to disregard governing laws and regulations 
that provide those threshold criteria bestowing basic eligibility 
to VA pension.   As the Veteran did not have the minimum period 
of active duty service, he is not entitled to VA pension 
benefits.

Where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994). 
Therefore, a denial of the claim presented is mandated on that 
basis.

Inasmuch as the Veteran's service does not meet the threshold 
requirements for eligibility for VA pension benefits, his claim 
for basic eligibility for nonservice- connected disability 
pension benefits lacks legal merit.  Id. 

VA's duties to notify and assist have no effect on an appeal 
where the law, and not the underlying facts or development of the 
facts are dispositive in a matter. Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002).


ORDER

The Veteran's military service does not meet the threshold 
eligibility requirements for nonservice-connected pension 
benefits and the claim is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


